DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al. US 2012/0079375 in view of Takami et al. (hereinafter Takami) US 2008/0218776 and Liang et al. US 2014/0129988 and Ozaki US 20080256491
In regard to claim 2,   Ogino disclose An image processing apparatus (abstract, [0010]) comprising:
a scanner ([0050] Fig. 1, [0047] [0050][0051] 102) configured to acquire a plurality of images each corresponding to one of a plurality of pages of a document; ([0081][0091] files of image data of documents scanned by 100  which comprise pages of image data)
a display including a touch panel; (claim 1, a display screen, [0012], Fig. 4, [0031] [0044] touch panel ) and
a processor configured to: ([0085] CPU 300)
generate a plurality of thumbnail images from the acquired images; (Fig. 4, [0093][0095] output images from the image data)
control the display to display a first screen, wherein the first screen shows (i)  the plurality of thumbnail images aligned along a first direction at respective first locations on the first screen and (ii) a plurality of buttons for modifying the shown thumbnail images (Fig. 4, 6-10, claim 1, [0093]-[0095] display thumbnail images linearly in a direction at each locations and in sequence and keys for control the images in a display screen, keys ) 
But Ogino fail to explicitly disclose “the plurality of buttons at respective second locations on the first screen that are spaced from the first locations in a second direction perpendicular to the first direction, wherein the buttons are shown in a non-operable state; and (iii) the buttons at the same respective second locations on the second screen as in the first screen and in an operable state.”
Takami disclose the plurality of buttons at respective second locations on the first screen that are spaced from the first locations in a second direction perpendicular to the first direction, wherein the buttons are shown in a non-operable state; (Fig. 6, [0064][0065]  402a, buttons at various locations which direction is vertical and are grayed out which mean not available) and (iii) the buttons at the same respective second locations on the second screen as in the first screen and in an operable state. (Fig. 3, [0057][0058][0059] 402a are available and displayed at the same locations as with Fig. 6) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Takami’s method of image display into Ogino’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Takami’s graying out the commands not available would provide more display control into Ogino’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that graying out the commands not available would help to provide more intuitive ways to display the controls and therefore improve the user experience using the device.
But Ogino fail to explicitly disclose “in response to a selection of one of the plurality of thumbnail images via the touch panel, control the display to update the first screen to a second screen, wherein the second screen shows (i) each of the thumbnail images other than the selected thumbnail image at the same respective first locations on the second screen as in the first screen, (ii)   the selected thumbnail image to have a larger size than in the first screen and to partly overlap at least one thumbnail image on the second screen that is adjacent thereto in the first direction,”
Liang disclose in response to a selection of one of the plurality of thumbnail images via the touch panel, control the display to update the first screen to a second screen, wherein the second screen shows (i) each of the thumbnail images other than the selected thumbnail image at the same respective first locations on the second screen as in the first screen, (ii)   the selected thumbnail image to have a larger size than in the first screen and to partly overlap at least one thumbnail image on the second screen that is adjacent thereto in the first direction, ([0065]-[0068][0070]-[0071] Fig. 3B-3E, Fig. 4B, 401, in response to the user selection, 301A is enlarged and overlaps its neighboring thumbnails and its position changed, but other images don’t change
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Liang’s method of image display into Takami and Ogino’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Liang’s enlarging the image selected in response to the user input would provide more display control into Takami and Ogino’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that enlarging the image selected in response to the user input would help to provide more intuitive ways to display the digital contents and therefore improve the user experience using the device.

In regard to claim 3, Ogino and Liang, Takami disclose The apparatus according to claim 2, the rejection is incorporated herein.
Ogino disclose wherein the buttons are arranged along the first direction. (Fig. 4-6, 442-448, [0092][0093]buttons can be arranged along the horizontal direction (in this case both directions)) 
In regard to 4, Ogino and Liang, Takami disclose The apparatus according to claim 3, the rejection is incorporated herein.
But Ogino and Takami fail to explicitly disclose “wherein the selected thumbnail image is displayed at a center of the arranged thumbnail images.”
Liang disclose wherein the selected thumbnail image is displayed at a center of the arranged thumbnail images. (Fig. 4B, [0070-[0071] the selected image is displayed at the center)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Liang’s method of image display into Takami and Ogino’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Liang’s displaying the selected image at the center would provide more display control into Takami and Ogino’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying the selected image at the center would help to provide more intuitive ways to display the digital contents and therefore improve the user experience using the device.
In regard to 5, Ogino and Liang, Takami disclose The apparatus according to claim 2, the rejection is incorporated herein.
Ogino disclose and in response to receipt of a cancellation input via the touch panel, the processor controls the display to update the second screen to a third screen so that a size of the selected thumbnail image in the third screen is equal to a size of the other thumbnail images. (Fig. 4, 7, [0103][0114] [0117] selection and cancellation of selection of a page image by touching and re-touching the page image, and an obvious normal display mode where showing unselected images is made using a predetermined normal size in contrary to the selected images)
But Ogino and Takami fail to explicitly disclose “wherein in response to the selection of one of the plurality of thumbnail images via the touch panel, the processor controls the display to update the first screen to the second screen to show the selected thumbnail image such that the selected thumbnail image has a larger size than the other thumbnail images and partly overlaps at least one of a preceding and a succeeding thumbnail image,”
Liang disclose wherein in response to the selection of one of the plurality of thumbnail images via the touch panel, the processor controls the display to update the first screen to the second screen to show the selected thumbnail image such that the selected thumbnail image has a larger size than the other thumbnail images and partly overlaps at least one of a preceding and a succeeding thumbnail image, ([0065]-[0068][0070]-[0071] Fig. 3B-3E, Fig. 4B, 401, in response to the user selection, 301A is enlarged and overlaps its neighboring thumbnails and its position changed, but other images don’t change
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Liang’s method of image display into Takami and Ogino’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Liang’s enlarging the image selected in response to the user input would provide more display control into Takami and Ogino’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that enlarging the image selected in response to the user input would help to provide more intuitive ways to display the digital contents and therefore improve the user experience using the device.
In regard to 6, Ogino and Liang, Takami disclose The apparatus according to claim 2, the rejection is incorporated herein.
Ogino disclose wherein the acquired images are transmitted to an email address or stored in a storage device of the apparatus or an external storage device. ([0045] [0083] copy mode, mail mode, FAX mode, etc, transmit/receive image data through internet) 
In regard to claims 8-12, claims 8-12 are method claims corresponding to the apparatus claims above 2-6 and, therefore, are rejected for the same reasons set forth in the rejections of claims 2-6.
In regard to claims 14-18, claims 14-18 are medium claims corresponding to the apparatus claims above 2-6 and, therefore, are rejected for the same reasons set forth in the rejections of claims 2-6.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al. US 2012/0079375, Takami et al. (hereinafter Takami) US 2008/0218776 and Liang et al. US 2014/0129988 and Ozaki US 20080256491 as applied to claim 2, further in view of Rodriguez et al. (hereinafter Rodriguez) US 2003/0234967
In regard to 7, Ogino and Liang, Takami disclose The apparatus according to claim 2, the rejection is incorporated herein.
Ogino also discloses wherein the processor controls the display to update the first screen so that a sequence of the thumbnail images is changed in response to receipt of, via the touch panel, a delete operation in which the selected thumbnail image is deleted from the sequence, ([0018]-[0019] (delete the image, the display order will be changed) an insert operation in which another thumbnail image is inserted in the sequence preceding the selected thumbnail image, ([0101] the selected page image is inserted between the preceding and succeeding page images as in Fig. 9, the sequence is changed.) 
But Ogino, Takami and Liang fail to explicitly disclose “and a replace operation in which the selected thumbnail image is replaced with a different thumbnail image. “
Rodriguez disclose and a replace operation in which the selected thumbnail image is replaced with a different thumbnail image. (Fig, 12, 13, [0043] replace image button, insert image button, delete image buttons to change the sequence of the images) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Rodriguez’s method of image manipulation method of image display into Liang, Takami and Ogino’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Rodriguez’s providing more image manipulation commands would help to provide more display control into Liang, Takami and Ogino’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing more image manipulation commands would help to provide more intuitive ways to control the digital contents and therefore improve the user experience using the device.
In regard to claim 13, claim 13 is a method claims corresponding to the apparatus claim above 7 and, therefore, is rejected for the same reasons set forth in the rejections of claim 7.
In regard to claim 19, claim 19 is a medium claims corresponding to the apparatus claim above 7 and, therefore, is rejected for the same reasons set forth in the rejections of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20140067093 A1	 March 6, 2014 			WATANABE et al. 
MANAGEMENT APPARATUS AND METHOD
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143